DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “obtaining unit, planning unit, surveillance unit, a determination unit, an evaluation unit, decision unit” (as cited in claims 1-18) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification cites such units are functional steps and executed by a computer processors and store data in memory.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 20, Claim is rejected under 35 USC § 101 because it is directed to non-statutory subject matter.   The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the descriptions or expressions of a computer-readable storage medium, is not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed program product  do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’s functionality to be realized.  In contrast, a claimed a non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory.  Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions.  
Claims 1 -20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
Considering Prong 1 of the 101 analysis, the claims 1 and 20 recite mental steps and human activity that is used to “obtain characteristic information of the electric power device as information related to an environmental load; plan a priority rank of an operation of the electric power device in utilization of electric power of the electric power device based on the characteristic information”. The claim(s) recite(s) obtain and  plan steps that  are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, i.e. management apparatus. That is, other than reciting “management apparatus” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the , “electric power device,  an electric power consumer” language, the claim encompasses the user manually obtaining and planning steps, recitation of “an obtaining unit” and “planning unit” language, the claims encompasses functional steps to identify planning and obtaining unit, nothing more than that.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application. The claim as a whole integrates the mental process into a practical application. Further, other than reciting “management apparatus” nothing in the claim precludes the obtaining and planning steps from practically being performed in the human mind. For example, but for the “management apparatus” language, the claim encompasses the user manually obtaining and planning steps. This limitation is a mental process it does not impose any meaningful limits on practicing the abstract idea.
 	Claims do not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, the additional element (management apparatus with planning  and obtaining) in the claims amount to no more than mere instructions to apply the  exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because; although, claims recite elements of an obtaining unit configured to obtain characteristic information of the electric power device as information related to an environmental load, these components under broadest reasonable interpretation “these components” maybe construed as operator receiving the information related device from a consumer  (e.g. by a phone or hand or eye and mentally) which  is a conventional and general practice in the particular industries, step appears to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea; it just represents the data-gathering which must take place before the mathematical concepts steps in the abstract idea can be performed.    . 
Therefore, the claim is ineligible
Similar analysis of the other claims 2-19 reach the same conclusion (mental concepts without any addition element).  
For examples, 
Regarding claims  10-11,13,16-18 recite mental steps and human activity that is used to (a determination unit configured to determine whether the electric power consumer is operating the electric power device in conformity with the utilization plan obtained by the second obtaining unit; and an evaluation unit configured to evaluate the electric power consumer in accordance with a result of determination by the determination unit (Claim 10); the evaluation unit evaluates the electric power consumer further in accordance with the time at which the second obtaining unit obtains the utilization plan from the electric power consumer (Claim 11); an estimation unit configured to estimate an amount of an environmental load attributed to the operation of the electric power device based on the information related to the operation status obtained by the obtaining unit; and a decision unit configured to decide on an incentive for the electric power consumer based on the amount of the environmental load estimated by the estimation unit (Claim 13); the estimation unit estimates the amount of the environmental load for each of environmental load indexes based on the information related to the operation status (Claim 16);  the smaller the amount of the environmental load estimated by the estimation unit, the larger the incentive that is decided on by the decision unit (Claim 17); the information related to the operation status is information related to an operation for restraining or promoting electric power of the electric power device (Claim 18))
Regarding claims 2-8, 14-15, recite a conventional and general practice in the particular industries, step appears to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea; it just represents the data-gathering which must take place before the mathematical concepts steps in the abstract idea can be performed, for examples , “2: a surveillance unit configured to surveil the operation of the electric power device of the electric power consumer, wherein the obtaining unit obtains the characteristic information of the electric power device based on information obtained from a result of surveillance by the surveillance unit; 3:the information obtained from the result of surveillance by the surveillance unit includes at least one of an amount of electric power use and sensor information; 4. the characteristic information includes a status of use by the electric power consumer; 5. the obtaining unit obtains intended travel information of the electric vehicle as the status of use by the electric power consumer 6. wherein the characteristic information includes property information of the electric power device; 7. the property information of the electric power device includes at least one of an activation period, a stabilization period, and standby power; 8.  the property information of the electric power device includes at least one of noise, an amount of vibration, and emission; 14. the obtaining unit obtains information that has been measured by a measuring unit provided for the electric power device as the information related to the operation status; 15. the information related to the operation status includes at least one of an amount of electric power, a temperature, sound, and an amount of vibration ”
Regarding claims 5,12,19 , recite a conventional and generic structure of the particular industries, (5. the electric power device includes an onboard battery of an electric  vehicle; 12. the electric power device includes at least one of a storage battery, a fuel cell, and an electric generator; 19. An apparatus that is capable of communicating with the management apparatus according to claim 1 via a network and that is provided for a system of the electric power consumer including the electric power device, comprising: a surveillance unit configured to surveil an operation of the electric power device of the electric power consumer; and  a transmission unit configured to transmit, to the management apparatus via the network, the information related to the environmental load that has been obtained based on information obtained from a result of surveillance of the surveillance unit;)
Therefore, the claims are ineligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-15,18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhageria et al. (US 2015/0032278).
Regarding Claims 1 and 20. Bhageria  teaches a management apparatus (10: figs. 1) that manages an electric power device of an electric power consumer(115: fig. 1 & fig. 7), comprising: 
an obtaining unit configured (104: fig. 1) to obtain characteristic information of the electric power device as information related to an environmental load (710: fig.7; [0091]-]0092[); and 
a planning unit (104: fig. 1) configured to plan a priority rank of an operation of the electric power device in utilization of electric power of the electric power device based on the characteristic information obtained by the obtaining unit (the micro-grid manager calculates a real time electrical state of the micro-grid using the collected information to determine the real time electrical state of the micro-grid; determining whether the power consuming device has priority for the power over other power consuming devices. sending the power to the power consuming device based on the priority of the power consuming device and the real time electrical status of the micro-grid: [0006],[0096]-[0101]; 730- 750: fig. 7).

Regarding Claim 2. Bhageria  further teaches  a surveillance unit configured to surveil the operation of the electric power device of the electric power consumer (320: fig.3), wherein the obtaining unit obtains the characteristic information of the electric power device based on information obtained from a result of surveillance by the surveillance unit([0065]).

Regarding Claim 3. Bhageria  further teaches the information obtained from the result of surveillance by the surveillance unit includes at least one of an amount of electric power use and sensor information([0091]-]0092[).

Regarding Claim 4. Bhageria  further teaches the characteristic information includes a status of use by the electric power consumer(735: fig. 7; [0097]).


Regarding Claim 6. Bhageria  further teaches the characteristic information includes property information of the electric power device ([0092]), and the planning unit plans the priority rank of the operation of the electric power device based on information indicating a state of the electric power consumer and on the property information of the electric power device ( [0006],[0091]-[0101]; 730- 750: fig. 7).

Regarding Claim 7. Bhageria  further teaches  the property information of the electric power device includes at least one of an activation period, a stabilization period, and standby power ([0091],[0093]).

Regarding Claim 8. Bhageria  further teaches the property information of the electric power device includes at least one of noise, an amount of vibration, and emission (electric/mechanical information:[0093]).

Regarding Claim 9. Bhageria  further teaches a second obtaining unit (120: fig. 1) configured to obtain a utilization plan for the electric power device([0044]), wherein when the second obtaining unit has obtained the utilization plan, the planning unit plans the priority rank of the operation of the electric power device based on the obtained utilization plan instead of the characteristic information ([0046], [0077]).

Regarding Claim 10. Bhageria  further teaches a determination unit (104)configured to determine whether the electric power consumer is operating the electric power device in conformity with the utilization plan obtained by the second obtaining unit([0020]); and an evaluation unit (104)configured to evaluate the electric power consumer in accordance with a result of determination by the determination unit ([0020]).

Regarding Claim 11. Bhageria  further teaches the evaluation unit evaluates the electric power consumer further in accordance with the time at which the second obtaining unit obtains the utilization plan from the electric power consumer ([0020]).

Regarding Claim 12. Bhageria  further teaches the electric power device includes at least one of a storage battery, a fuel cell, and an electric generator([0015], [0036]).

Regarding Claim 13. Bhageria  further teaches, when the obtaining unit obtains information related to an operation status of the electric power device (i.e. current condition) as the information related to the environmental load, further comprising ([0059], [0065]-[0066]):
 an estimation unit configured (104) to estimate an amount of an environmental load attributed to the operation of the electric power device based on the information related to the operation status obtained by the obtaining unit ([0059],[0065]-[0066], [0096];1120: fig. 11); and 
a decision unit configured (104)to decide on an incentive for the electric power consumer based on the amount of the environmental load estimated by the estimation unit ([0059],[0065]-[0066], [0096]; fig. 11, [0117]-[0121]).

Regarding Claim 14. Bhageria  further teaches the obtaining unit obtains information that has been measured by a measuring unit provided for the electric power device as the information related to the operation status ([0091]-[0092]).

Regarding Claim 15. Bhageria  further teaches the information related to the operation status includes at least one of an amount of electric power, a temperature, sound, and an amount of vibration([0091]-[0092]).


Regarding Claim 18. Bhageria  further teaches the information related to the operation status is information related to an operation for restraining or promoting electric power of the electric power device(on/off state, power, voltage, current, faults, service information, etc :[0057], [0059]).

Regarding Claim 19: Claim 19 is substantially the same as claims 1 and 20, and  therefore, rejected for the same as noted for claims 1 and 20.
Bhageria  further teaches  an apparatus that is capable of communicating with the management apparatus  via a network and that is provided for a system of the electric power consumer including the electric power device(300), comprising: a surveillance unit (320)configured to surveil an operation of the electric power device of the electric power consumer( [0065]); and a transmission unit configured to transmit, to the management apparatus via the network(sip), the information related to the environmental load that has been obtained based on information obtained from a result of surveillance of the surveillance unit (fig. 3, [0065], [0091]-[0092]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhageria et al. (US 2015/0032278) in view of Usuki et al. (US 2014/0191722) alternately, Shaffer (US 2010/0256846).
Regarding Claim 5. Bhageria  further teaches wherein the electric power device includes an onboard battery of an electric vehicle([0036], [0062]), 
Bhageria  does not explicitly teach the obtaining unit obtains intended travel information of the electric vehicle as the status of use by the electric power consumer.
However, Usuki teaches the obtaining unit obtains intended travel information of the electric vehicle as the status of use by the electric power consumer (communication unit configured to receive travel information on the electric vehicle and remaining charge information on the rechargeable battery of the electric vehicle from the electric vehicle; a demand forecast unit configured to forecast demanded power in a predetermined area based on the travel information [0008])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Bhageria, the obtaining unit obtains intended travel information of the electric vehicle as the status of use by the electric power consumer, as taught by Usuki, so as to  the electric power demand in a predetermined area can be estimated, and electric power can be managed efficiently,  in compact and inexpensive way.
Alternately, Shaffer teaches the obtaining unit obtains intended travel information of the electric vehicle as the status of use by the electric power consumer ([0007])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Bhageria, the obtaining unit obtains intended travel information of the electric vehicle as the status of use by the electric power consumer, as taught by Shaffer, so as to the end users are guided on how to optimize their trip plans in order to reduced the transportation costs of the electric vehicle and the energy cost for the specified travel and the cost for utilizing the electric vehicle are minimized, in compact and inexpensive way.
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhageria et al. (US 2015/0032278) in view of  Steven et al. (US 2014/0316973)
Regarding Claim 16. Bhageria  does not explicitly teach the estimation unit estimates the amount of the environmental load for each of environmental load indexes based on the information related to the operation status.
However, Steven teaches the estimation unit estimates the amount of the environmental load for each of environmental load indexes based on the information related to the operation status ([00372], [0391]; figs. 18-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Bhageria, the estimation unit estimates the amount of the environmental load for each of environmental load indexes based on the information related to the operation status, as taught by Steven, so as to the improved optimization can be achieved with respect to reducing energy costs in compact and inexpensive way.

Regarding Claim 17. Bhageria  does not explicitly teach the smaller the amount of the environmental load estimated by the estimation unit, the larger the incentive that is decided on by the decision unit.
However, Steven teaches the smaller the amount of the environmental load estimated by the estimation unit, the larger the incentive that is decided on by the decision unit (the utility provider has a financial incentive to try to get the customer to reduce its load by, e.g., agreeing to a demand response contract: [0391])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Bhageria, the smaller the amount of the environmental load estimated by the estimation unit, the larger the incentive that is decided on by the decision unit, as taught by Steven, so as to the improved optimization can be achieved with respect to reducing energy costs in compact and inexpensive way.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2864